Citation Nr: 0525177	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his father and sister


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to July 
1980.

Service connection for an acquired psychiatric disability has 
been denied by the Regional Office (RO) several times, most 
recently in August 2000.  At that time, the RO concluded that 
the evidence received since the previous decision was not new 
and material, and the claim for service connection for an 
acquired psychiatric disability remained denied.  He was 
provided with notice of this determination and of his right 
to appeal by a letter dated the following month, but a timely 
appeal was not received.  The veteran has recently sought to 
reopen his claim for service connection for a psychiatric 
disability.  By rating action dated in May 2003, the RO held 
that the evidence was not new and material, and the claim for 
service connection for an acquired psychiatric disability 
continued to be denied.  The veteran has filed a timely 
appeal to the Board of Veterans' Appeals (Board).  

The issue of entitlement to service connection for an 
acquired psychiatric disability on the merits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in August 2000, the RO denied 
service connection for a psychiatric disability.  The veteran 
was notified of this decision and of his right to appeal, but 
a timely appeal was not filed.

2.  The evidence received since the August 2000 
determination, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2000 RO decision which denied service 
connection for a psychiatric disability is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the August 2000 RO decision is 
new and material, and the claim for service connection for a 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied it duty to notify by means of a March 2003 
letter from the RO to the veteran that was issued prior to 
the initial RO decision.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private and VA medical 
records and statements submitted on behalf of the veteran.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for an acquired psychiatric disability was 
in August 2000.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
separately describe the evidence that was of record at that 
time, and the evidence presented subsequently.  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The RO originally denied service connection for an acquired 
psychiatric disability in September 1984 on the basis that 
none was shown in service and that a psychosis was not 
demonstrated within one year following the veteran's 
discharge from service.  The service medical records disclose 
that the veteran was seen for a Community Mental Health 
Activity in May 1980, and it was indicated that he was lazy, 
nervous, angry and depressed.  It was reported that he had 
failed three other AIT schools and was close to failing his 
fourth.  The following day, it was stated that he appeared to 
be having difficulty adjusting to the military, resulting in 
his inability to complete training.  It was further indicated 
that the veteran appeared to be a passive-aggressive 
personality, as manifested by intentional inefficiency, 
antagonistic behavior and procrastination.  It was also 
stated that the veteran appeared to have a poor attitude and 
motivation towards the military.  An administrative 
separation was recommended.  On a report of medical history 
in May 1980, the veteran denied frequent trouble sleeping, 
depression and nervous trouble.  A psychiatric evaluation on 
the separation examination in May 1980 was normal.  

As noted above, the veteran's attempt to reopen his claim for 
service connection for an acquired psychiatric disability was 
denied by the RO in August 2000 since new and material 
evidence had not been received.

The additional evidence of record received in conjunction 
with the veteran's most recent attempt to reopen his claim 
for service connection for a psychiatric disability includes 
VA outpatient treatment records, a report from a private 
psychologist, a statement from a college professor and the 
veteran's testimony at a hearing before the undersigned.  
When the veteran was seen in a VA clinic in July 2002, it was 
reported that he had been treated for schizophrenia since 
1989.   The diagnosis was schizophrenia, chronic paranoid 
type.  

The veteran was examined by a private psychologist in June 
2005.  It was reported that his trauma was triggered by four 
different employment programs offered to him while in service 
that caused him to emotionally break down.  In a separate 
statement dated in June 2005, the examiner concluded that the 
veteran had been diagnosed in service with passive aggressive 
personality behavior.  She believed that this was not the 
correct diagnosis, and that the veteran had paranoid, 
catatonic type schizophrenia.

During the hearing before the undersigned, the veteran's 
representative asserted that the psychologist had reviewed 
the veteran's service medical records prior to her concluding 
that he had not been properly diagnosed in service.  While 
the psychologist's statement does not suggest that she 
reviewed them, the information contained in her statement and 
the evaluation accompanying her conclusion noted a medical 
history essentially consistent with the service medical 
records.  Evidence is presumed to be credible for purposes of 
reopening a claim.  This evidence is clearly new in that it 
was not previously of record.  In addition, it obviously 
bears directly and substantially on the question before the 
Board, and addresses matters that were not previously 
established, that the veteran currently has an acquired 
psychiatric disability that is related to service.  This 
evidence raises a reasonable possibility of substantiating 
the claim.  The Board finds, accordingly, that the additional 
evidence is new and material, warranting reopening of the 
claim for service connection for an acquired psychiatric 
disability.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disability and, to this extent, the appeal is granted.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for a psychiatric 
disability.  Testimony was given during the June 2005 hearing 
that the veteran had been hospitalized at the VA Medical 
Center, Allen Park sometime following his discharge from 
service, and that he had then been taken to "Northville."  
In addition, the veteran has apparently been treated for 
schizophrenia since 1989, but these records have not been 
associated with the claims folder.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for a 
psychiatric disability since his 
discharge from service.  The veteran 
should be asked to provide the requested 
information pertaining to his treatment 
at "Northville."  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, to include 
hospitalization at Allen Park VA medical 
center subsequent to service.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of his 
psychiatric disability.  All necessary 
tests should be performed.  The examiner 
is requested to provide an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
currently psychiatric disability is 
related to the symptoms he exhibited in 
service.  The rationale for any opinion 
expressed must be set forth.  The 
expressed opinion should be reconciled 
with the June 2005 private medical 
opinion.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


